SUPERIOR COURT
                                        of the
                             STATE OF DELAWARE

Jeffrey J Clark                                                  Kent County Courthouse
Judge                                                                 38 The Green
                                                                     Dover, DE 19901
                                                                 Telephone (302)739-5333


                                  August 2, 2016


Robert J. Dill                                  David W. Dill, Sr.
968-A Skeeter Neck Road                         Britainie K. Dill
Frederica, DE 19946                             4984 Willow Grove Road
                                                Camden-Wyoming, DE 19934

Via file & Serve Xpress & U.S. Mail

       Re:    Dill v. Dill
              K15L-02-003 JJC


Dear Messrs. Dill and Mrs. Dill:

       After entry of default judgment in this case, the Court held an inquisition hearing
to determine damages on July 25, 2016. Defendant David Dill appeared at the hearing
to contest the amount of damages due. The Court has considered the parties’ testimony
at the hearing and the documentary evidence submitted by Plaintiff Robert J. Dill
(hereinafter “Plaintiff”) and Defendant David Dill. Taking into consideration the law
and the evidence submitted at the hearing, the Court finds that Plaintiff Robert Dill is
entitled to $13,245.51 in damages due to Defendants David Dill and his wife, Britainie
Dill’s, default on their mortgage. This letter Order sets forth the Court’s reasoning for
this decision.
       Both parties agreed at the hearing that Defendant David Dill and Defendant
Britainie Dill (hereinafter collectively “Defendants”) breached their obligation to pay
Plaintiff for his portion of the agreed value of inherited family land. Defendants
purchased the land from Plaintiff and three other siblings. The parties agreed at the
hearing that pursuant to this contract, Defendants owed the Plaintiff one-quarter of the
total purchase price of $57,600 and accrued interest.
       The parties executed a document identified as a mortgage that included payment
terms and the overall purchase price. In addition to the principal amount due, the
agreement included interest at 6% per annum. It also provided that the total debt was
to be payable in 180 monthly installments of $486.06, beginning on March 15, 2006.
The contract also contained an acceleration clause in the event of default. Finally, the
document provided for the award of counsel fees in the amount of 5% of the amount
due for principal, interest, and costs. At the hearing, Plaintiff also sought incidental and
consequential damages for the breach.


                                          STANDARD
       After a default judgment is ordered, an inquisition hearing is held to determine
the amount of damages due.1 At an inquisition hearing, the Court’s findings on
damages must be based on a preponderance of the evidence.2 The “sole focus of
inquisition hearings is the amount of damages owed to the plaintiff, which is determined
by the . . . judge.”3 Preponderance of the evidence means “the side on which the


       1
           Patton v. Yancey, 2014 WL 4674600, at *1 (Del. Super. Sept. 22, 2014).
       2
           Jagger v. Schiavello, 93 A.3d 656, 659 (Del. Super. 2014)(citation omitted).
       3
           Id.

                                                 2
greater weight of the evidence is found.”4 Additionally, the standard remedy, or
damages, for a breach of contract is based upon the reasonable expectations of the
parties, in an amount that is equal to the loss in value of defendant’s nonperformance,
or breach.5      Damages for a breach of contract must be proven with reasonable
certainty.6 Recovery is not available to the extent that the alleged damages are
uncertain, contingent, conjectural, or speculative.7


                   EVIDENCE PRESENTED AT THE HEARING
      At the inquisition hearing, Robert Dill amended his original calculation of the full
debt amount from $21,872.70 to $23,716.76. He also claimed 5% in counsel fees,
which he calculated to be $1,093.63. Furthermore, he also claimed lost wages in the
amount of $749.43. Plaintiff, however, did not provide evidence regarding the date
of default, except to state that the last payment Defendants made to him was sometime
in early 2012.
      During his testimony, Defendant David Dill acknowledged that he and his wife
owed money to Plaintiff. However, he contested the amount of damages due. He
argued that the full quarter share of the mortgage was not due to Plaintiff, because he
had made a significant number of payments prior to defaulting. Defendant testified that,
per his calculations, he owed Plaintiff $13,245.51. To support this contention, he
provided check stubs for some of the checks he had written to Robert Dill for the

      4
          Id.
      5
         West Willow-Bay Court, LLC v. Robino-Bay Court Plaza LLC, 2009 WL 458779, at *4
(Del. Ch. Feb. 23, 2009).
      6
          Siga Techs., Inc. v. PharmAthene, Inc., 132 A.3d 1108, 1131 (Del. 2015).
      7
          Id.

                                                3
mortgage payments. Additionally, Defendant testified regarding a check that was
tendered to Robert Dill on January 13, 2015, through an attorney, in the amount of
$3,038.25. He asserted that the amount of the check, $3,083.25, would have brought
him up to date on his payments for the mortgage. However, Robert Dill refused the
check because it was tendered as a settlement that would have required the release of
some unspecified portion of his claim.


                                      DISCUSSION
      At the inquisition hearing, the burden of proof was on the Plaintiff to prove the
damages due. To determine the amount of an award as to damages, the Court must
first determine the date of default, or breach, because the timing of the breach is an
issue that “has implications for valuation and any potential interest accrual.”8 Plaintiff
testified that Defendants defaulted on the mortgage sometime in early 2012. However,
he could offer no evidence of the date of default. Additionally, Plaintiff did not offer
any evidence as to how many payments were actually made or in what amount. He
acknowledged that he had received some payments from Defendants, though he had
no records (nor was he able to offer testimony) regarding what payments were actually
received and when. He merely alleged that $21,872.50 was still due on the principal
amount.      Although the rules of evidence are somewhat relaxed in an inquisition
hearing, when a defendant appears to contest the amount due, these relaxed rules do
not alleviate a plaintiff from his or her obligation to prove damages to a reasonable
certainty.
      Defendant David Dill testified and provided an exhibit indicating that he still


      8
          West Willow-Bay, LLC, 2009 WL 458779, at *4.

                                             4
owed $13,245.51. This admission was the only evidence offered at the hearing
enabling the determination of damages to a reasonable certainty. Accordingly, because
there was a breach, and Defendant acknowledged that $13,245.51 was owed for that
breach, judgment is in the amount of $13,245.51, plus post judgment interest at the
legal rate is awarded Plaintiff.
         Plaintiff’s requested counsel fees in the amount of 5% are denied . The Court
does not award these fees because no counsel was hired by the Plaintiff who appeared
pro se.      Finally, Plaintiff’s claim for lost wages in the amount of $749.43 is not
awarded because Plaintiff offered insufficient evidence to establish that these lost
wages were either incidental or consequential to the breach of contract.
         For the reasons stated, judgment is hereby entered in favor of Plaintiff Robert
Dill against Defendants David Dill and Britainie Dill, jointly and severally, in the
amount of $13,245.51, plus costs and post judgment interest at the legal rate. The
Prothonotary is directed to enter this amount as a final judgment.
         IT IS SO ORDERED.

                                                       /s/Jeffrey J Clark
                                                               Judge

JJC:jb




                                            5